         Case 2:18-cr-00303-JCM-EJY Document 83
                                             82 Filed 05/18/20
                                                      05/15/20 Page 1 of 2




 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Erin Gettel
 3   Assistant Federal Public Defender
     411 E. Bonneville Avenue
 4   Las Vegas, Nevada 89101
     (702) 388-6577
 5   Erin_Gettel@fd.org

 6                               UNITED STATES DISTRICT COURT

 7                                     DISTRICT OF NEVADA

 8
     United States of America,                          Case No. 2:18-cr-00303-JCM-EJY
 9
                    Plaintiff,                          First Stipulation to Continue Sentencing
10
                                                        Hearing
            v.
11
     Dustin Randall,
12
                    Defendant.
13
14
15          The parties jointly request that this Court vacate the June 16, 2020, sentencing hearing

16   and continue it for at least 60 days because:

17          1. The parties need additional time to prepare for sentencing and to determine if an

18               agreement can be reached regarding restitution.

19          2. Mr. Randall is not in custody and agrees to the continuance.

20          3. The time requested is excludable under any right Randall may have to a speedy

21               sentencing in this matter under Federal Rule of Criminal Procedure 32(b)(1).

22          DATED: May 15, 2020.

23    Rene L. Valladares                             Nicholas A. Trutanich
      Federal Public Defender                        United States Attorney
24
25
      By /s/ Erin Gettel                             By /s/ Bianca R. Pucci
26                                                   Bianca R. Pucci
      Erin Gettel
      Assistant Federal Public Defender              Assistant United States Attorney
         Case 2:18-cr-00303-JCM-EJY Document 83
                                             82 Filed 05/18/20
                                                      05/15/20 Page 2 of 2




 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
 4                                                       Case No. 2:18-cr-00303-JCM-EJY
     United States of America,
 5
                    Plaintiff,                           Order Granting First Stipulation to
 6                                                       Continue Sentencing Hearing
            v.
 7
     Dustin Randall,
 8
                    Defendant.
 9
10
            Based on the stipulation of counsel, the Court finds that good cause exists to continue
11
     the sentencing hearing for at least 60 days and that this continuance is excludable under any
12
     right Mr. Randall may have to a speedy sentencing in this matter under Federal Rule of
13
     Criminal Procedure 32(b)(1). IT IS THEREFORE ORDERED that the sentencing hearing
14
     currently scheduled for June 16, 2020, at 10:00 a.m. is vacated and continued to
15
      August 18, 2020
     _________________ at 10:00 a.m.
16
                   May ____,
            DATED: May 18, 2020.
                             2020.
17
18
                                                  JAMES C. MAHAN
19                                                UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
                                                     2
